UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-3280 Public Service Company of Colorado (Exact name of registrant as specified in its charter) Colorado 84-0296600 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1800 Larimer, Suite 1100 Denver, Colorado (Address of principal executive offices) (Zip Code) (303) 571-7511 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 and Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at May 6, 2013 Common Stock, $0.01 par value 100 shares Public Service Company of Colorado meets the conditions set forth in General Instruction H (1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format specified in General Instruction H (2) to such Form 10-Q. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item l — Financial Statements (Unaudited) 3 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 4 — Controls and Procedures 26 PART II — OTHER INFORMATION Item 1 — Legal Proceedings 26 Item 1A — Risk Factors 27 Item 4 — Mine Safety Disclosures 27 Item 5 — Other Information 27 Item 6 — Exhibits 27 SIGNATURES 28 Certifications Pursuant to Section 302 1 Certifications Pursuant to Section 906 1 Statement Pursuant to Private Litigation 1 This Form 10-Q is filed by Public Service Company of Colorado, a Colorado corporation (PSCo).PSCo is a wholly owned subsidiary of Xcel Energy Inc. Xcel Energy Inc. wholly owns the following subsidiaries: Northern States Power Company, a Minnesota corporation (NSP-Minnesota); Northern States Power Company, a Wisconsin corporation (NSP-Wisconsin); PSCo; and Southwestern Public Service Company, a New Mexico corporation (SPS).NSP-Minnesota, NSP-Wisconsin, PSCo and SPS are also referred to collectively as utility subsidiaries.Additional information on Xcel Energy Inc. and its subsidiaries (collectively, Xcel Energy) is available on various filings with the Securities and Exchange Commission (SEC). 2 Table of Contents PART I — FINANCIAL INFORMATION Item 1 — FINANCIAL STATEMENTS PUBLIC SERVICE CO. OF COLORADO AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (amounts in thousands) Three Months Ended March 31 Operating revenues Electric $ $ Natural gas Steam and other Total operating revenues Operating expenses Electric fuel and purchased power Cost of natural gas sold and transported Cost of sales — steam and other Operating and maintenance expenses Demand side management program expenses Depreciation and amortization Taxes (other than income taxes) Total operating expenses Operating income Other income, net Allowance for funds used during construction —equity Interest charges and financing costs Interest charges — includes other financing costs of $1,648 and $1,790, respectively Allowance for funds used during construction — debt ) ) Total interest charges and financing costs Income before income taxes Income taxes Net income $ $ See Notes to Consolidated Financial Statements 3 Table of Contents PUBLIC SERVICE CO. OF COLORADO AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (amounts in thousands) Three Months Ended March 31 Net income $ $ Other comprehensive (loss) income Derivative instruments: Net fair value increase, net of tax of $4 and $7,972, respectively 7 Reclassification of gains to net income, net of tax of $(74) and $(230), respectively ) ) ) Other comprehensive (loss) income ) Comprehensive income $ $ See Notes to Consolidated Financial Statements 4 Table of Contents PUBLIC SERVICE CO. OF COLORADO AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (amounts in thousands) Three Months Ended March 31 Operating activities Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Demand side management program amortization Deferred income taxes Amortization of investment tax credits ) ) Allowance for equity funds used during construction ) ) Net realized and unrealized hedging and derivative transactions ) Changes in operating assets and liabilities: Accounts receivable Accrued unbilled revenues Inventories Prepayments and other ) ) Accounts payable ) ) Net regulatory assets and liabilities Other current liabilities Pension and other employee benefit obligations ) ) Change in other noncurrent assets ) Change in other noncurrent liabilities ) Net cash provided by operating activities Investing activities Utility capital/construction expenditures ) ) Allowance for equity funds used during construction Investments in utility money pool arrangement ) ) Repayments from utility money pool arrangement Net cash used in investing activities ) ) Financing activities Repayments of short-term borrowings, net ) - Borrowings under utility money pool arrangement - Repayments under utility money pool arrangement ) - Proceeds from issuance of long-term debt - Repayments of long-term debt ) - Dividends paid to parent ) ) Net cash provided by (used in) financing activities ) Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest (net of amounts capitalized) $ ) $ ) Cash (paid) received for income taxes, net ) Supplemental disclosure of non-cash investing transactions: Property, plant and equipment additions in accounts payable $ $ See Notes to Consolidated Financial Statements 5 Table of Contents PUBLIC SERVICE CO. OF COLORADO AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (amounts in thousands, except share and per share data) March 31, 2013 Dec. 31, 2012 Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net Accounts receivable from affiliates Investments in utility money pool arrangement - Accrued unbilled revenues Inventories Regulatory assets Deferred income taxes - Derivative instruments Prepayments and other Total current assets Property, plant and equipment, net Other assets Regulatory assets Derivative instruments Other Total other assets Total assets $ $ Liabilities and Equity Current liabilities Current portion of long-term debt $ $ Short-term debt - Accounts payable Accounts payable to affiliates Regulatory liabilities Taxes accrued Accrued interest Dividends payable to parent Derivative instruments Other Total current liabilities Deferred credits and other liabilities Deferred income taxes Deferred investment tax credits Regulatory liabilities Asset retirement obligations Derivative instruments Customer advances Pension and employee benefit obligations Other Total deferred credits and other liabilities Commitments and contingencies Capitalization Long-term debt Common stock – 100 shares authorized at $0.01 par value; 100 shares outstanding at March 31, 2013 and Dec. 31, 2012 - - Additional paid in capital Retained earnings Accumulated other comprehensive loss ) ) Total common stockholder's equity Total liabilities and equity $ $ See Notes to Consolidated Financial Statements 6 Table of Contents PUBLIC SERVICE CO. OF COLORADO AND SUBSIDIARIES Notes to Consolidated Financial Statements (UNAUDITED) In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments necessary to present fairly, in accordance with accounting principles generally accepted in the United States of America (GAAP), the financial position of PSCo and its subsidiaries as of March 31, 2013 and Dec. 31, 2012; the results of its operations, including the components of net income and comprehensive income, for the three months ended March 31, 2013 and 2012; and its cash flows for the three months ended March 31, 2013 and 2012.All adjustments are of a normal, recurring nature, except as otherwise disclosed.Management has also evaluated the impact of events occurring after March 31, 2013 up to the date of issuance of these consolidated financial statements.These statements contain all necessary adjustments and disclosures resulting from that evaluation.The Dec. 31, 2012 balance sheet information has been derived from the audited 2012 consolidated financial statements included in the PSCo Annual Report on Form 10-K for the year ended Dec. 31, 2012.These notes to the consolidated financial statements have been prepared pursuant to the rules and regulations of the SEC for Quarterly Reports on Form 10-Q.Certain information and note disclosures normally included in financial statements prepared in accordance with GAAP on an annual basis have been condensed or omitted pursuant to such rules and regulations.For further information, refer to the consolidated financial statements and notes thereto, included in the PSCo Annual Report on Form 10-K for the year ended Dec. 31, 2012, filed with the SEC on Feb. 25, 2013.Due to the seasonality of PSCo’s electric and natural gas sales, interim results are not necessarily an appropriate base from which to project annual results. 1. Summary of Significant Accounting Policies The significant accounting policies set forth in Note 1 to the consolidated financial statements in the PSCo Annual Report on Form 10-K for the year ended Dec. 31, 2012, appropriately represent, in all material respects, the current status of accounting policies and are incorporated herein by reference. 2. Accounting Pronouncements Recently Adopted Balance Sheet Offsetting — In December 2011, the Financial Accounting Standards Board (FASB) issued Balance Sheet (Topic 210) — Disclosures about Offsetting Assets and Liabilities (Accounting Standards Update (ASU) No. 2011-11), which requires disclosures regarding netting arrangements in agreements underlying derivatives, certain financial instruments and related collateral amounts, and the extent to which an entity’s financial statement presentation policies related to netting arrangements impact amounts recorded to the financial statements.In January 2013, the FASB issued Balance Sheet (Topic 210) – Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities (ASU No. 2013-01) to clarify the specific instruments that should be considered in these disclosures.These disclosure requirements do not affect the presentation of amounts in the consolidated balance sheets, and were effective for annual reporting periods beginning on or after Jan. 1, 2013, and interim periods within those annual reporting periods.PSCo implemented the disclosure guidance effective Jan. 1, 2013, and the implementation did not have a material impact on its consolidated financial statements.See Note 8 for the required disclosures. Comprehensive Income Disclosures — In February 2013, the FASB issued Comprehensive Income (Topic 220) — Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income (ASU No. 2013-02), which requires detailed disclosures regarding changes in components of accumulated other comprehensive income and amounts reclassified out of accumulated other comprehensive income.These disclosure requirements do not change how net income or comprehensive income are presented in the consolidated financial statements.These disclosure requirements were effective for annual reporting periods beginning on or after Dec. 15, 2012, and interim periods within those annual reporting periods.PSCo implemented the disclosure guidance effective Jan. 1, 2013, and the implementation did not have a material impact on its consolidated financial statements.See Note 12 for the required disclosures. 7 Table of Contents 3. Selected Balance Sheet Data (ThousandsofDollars) March 31, 2013 Dec. 31, 2012 Accounts receivable, net Accounts receivable $ $ Less allowance for bad debts ) ) $ $ (ThousandsofDollars) March 31, 2013 Dec. 31, 2012 Inventories Materials and supplies $ $ Fuel Natural gas $ $ (ThousandsofDollars) March 31, 2013 Dec. 31, 2012 Property, plant and equipment, net Electric plant $ $ Natural gas plant Common and other property Plant to be retired (a) Construction work in progress Total property, plant and equipment Less accumulated depreciation ) ) $ $ (a) In 2010, in response to the Clean Air Clean Jobs Act (CACJA), the Colorado Public Utilities Commission (CPUC) approved the early retirement of Cherokee Units 1, 2 and 3, Arapahoe Unit 3 and Valmont Unit 5 between 2011 and 2017.In 2011, Cherokee Unit 2 was retired and in 2012, Cherokee Unit 1 was retired.Amounts are presented net of accumulated depreciation. 4. Income Taxes Except to the extent noted below, the circumstances set forth in Note 7 to the consolidated financial statements included in PSCo’s Annual Report on Form 10-K for the year ended Dec. 31, 2012 appropriately represent, in all material respects, the current status of other income tax matters, and are incorporated herein by reference. Federal Audit— PSCo is a member of the Xcel Energy affiliated group that files a consolidated federal income tax return.The statute of limitations applicable to Xcel Energy’s 2008 federal income tax return expired in September 2012.The statute of limitations applicable to Xcel Energy’s 2009 federal income tax return expires in June 2015.In the third quarter of 2012, the Internal Revenue Service (IRS) commenced an examination of tax years 2010 and 2011.As of March 31, 2013, the IRS had not proposed any material adjustments to tax years 2010 and 2011. State Audits — PSCo is a member of the Xcel Energy affiliated group that files consolidated state income tax returns.As of March 31, 2013, PSCo’s earliest open tax year that is subject to examination by state taxing authorities under applicable statutes of limitations is 2006.In the fourth quarter of 2012, the state of Colorado commenced an examination of tax years 2006 through 2009.As of March 31, 2013, no material adjustments had been proposed for these years.There are currently no other state income tax audits in progress. Unrecognized Tax Benefits — The unrecognized tax benefit balance includes permanent tax positions, which if recognized would affect the annual effective tax rate (ETR).In addition, the unrecognized tax benefit balance includes temporary tax positions for which the ultimate deductibility is highly certain but for which there is uncertainty about the timing of such deductibility.A change in the period of deductibility would not affect the ETR but would accelerate the payment of cash to the taxing authority to an earlier period. 8 Table of Contents A reconciliation of the amount of unrecognized tax benefit is as follows: (MillionsofDollars) March 31, 2013 Dec. 31, 2012 Unrecognized tax benefit — Permanent tax positions $ $ Unrecognized tax benefit — Temporary tax positions Total unrecognized tax benefit $ $ The unrecognized tax benefit amounts were reduced by the tax benefits associated with net operating loss (NOL) and tax credit carryforwards.The amounts of tax benefits associated with NOL and tax credit carryforwards are as follows: (MillionsofDollars) March 31, 2013 Dec. 31, 2012 NOL and tax credit carryforwards $ ) $ ) It is reasonably possible that PSCo’s amount of unrecognized tax benefits could significantly change in the next 12 months as the IRS and state audits progress.As the IRS examination moves closer to completion, it is reasonably possible that the amount of unrecognized tax benefit could decrease up to approximately $9 million. The payable for interest related to unrecognized tax benefits is partially offset by the interest benefit associated with NOL and tax credit carryforwards.The payables for interest related to unrecognized tax benefits at March 31, 2013 and Dec. 31, 2012 were not material.No amounts were accrued for penalties related to unrecognized tax benefits as of March 31, 2013 or Dec. 31, 2012. 5. Rate Matters Except to the extent noted below, the circumstances set forth in Note 11 to the consolidated financial statements included in PSCo’s Annual Report on Form 10-K for the year ended Dec. 31, 2012 appropriately represent, in all material respects, the current status of other rate matters, and are incorporated herein by reference. Pending and Recently Concluded Regulatory Proceedings — CPUC Base Rate Colorado 2013 Gas Rate Case —In December 2012, PSCo filed a multi-year request with the CPUC to increase Colorado retail natural gas rates by $48.5 million in 2013 with subsequent step increases of $9.9 million in 2014 and $12.1 million in 2015.The request is based on a 2013 forecast test year, a 10.5 percent return on equity (ROE), a rate base of $1.3 billion and an equity ratio of 56 percent.PSCo is requesting an extension of its Pipeline System Integrity Adjustment (PSIA) rider mechanism to collect the costs associated with its pipeline integrity efforts, including accelerated system renewal projects.PSCo estimates that the PSIA will increase by $26.8 million in 2014 with a subsequent step increase of $24.7 million in 2015 in addition to the proposed changes in base rate revenue.In conjunction with the multi-year base rate step increases, PSCo is proposing a stay-out provision and an earnings test through the end of 2015 with a commitment to file a rate case to implement revised rates on Jan. 1, 2016. In January 2013, the CPUC suspended the tariff filing and set the case for hearing.In order to accommodate the procedural schedule, rates will go into effect as filed on Aug. 10, 2013, subject to refund for the difference between the filed rates and the rates approved in the final CPUC order in the case. On April 3, 2013, four parties filed answer testimony in the natural gas case.The CPUC Staff and Office of Consumer Counsel (OCC) recommended changes to the level of integrity management costs moved from the PSIA rider to base rates.For clarity, PSCo will present base rate recommendations relative to deficiencies without the PSIA revenues to isolate the base rate impacts of the recommendations.PSCo’s 2013 deficiency based on a Forecasted Test Year (FTY) net of PSIA changes was $45 million for 2013 and the revenue deficiency was $28.3 million based on a Historic Test Year (HTY). 9 Table of Contents The CPUC Staff recommended a rate reduction of $14.4 million, based on a HTY, an ROE of 9 percent and an equity ratio of 52 percent and other adjustments.The OCC recommended a rate increase of $0.5 million based on a HTY, an ROE of 9 percent and equity ratio of 51.03 percent and other adjustments.While the OCC did not recommend that the CPUC set rates using a FTY, they did calculate a revenue deficiency of $12.4 million for 2013.No other intervenor made ROE recommendations or specific recommendations regarding the revenue deficiency.The major adjustments to the test year proposed by the CPUC Staff and OCC are presented below. (Millions of Dollars) CPUC Staff OCC PSCo deficiency based on a HTY $ $ ROE and capital structure adjustments ) ) Move to a 13 month average from year end rate base ) ) Remove pension asset ) - Remove incentive compensation ) ) Challenge known and measurable - ) Eliminate depreciation annualization - ) Revenue adjustments ) ) Resulting tax impacts Other adjustments ) Recommendation $ ) $ On April 26, 2013, the CPUC Staff filed supplemental testimony recommending an additional net disallowance of $1.6 million for adjustments and corrections. On April 29, 2013, PSCo filed rebuttal testimony and revised its requested annual rate increase to $44.8 million for 2013, $9.0 million for 2014 and $10.9 million for 2015, based on an ROE of 10.3 percent.PSCo refutes the recommendations of the CPUC Staff and the OCC to disallow known and measurable adjustments and otherwise change regulatory precedent including moving from end of year rate base to average rate base for a HTY, removing the pension asset, removing incentive compensation and moving to an imputed capital structure.PSCo agreed to recover approximately $3.5 million of revenue requirement in the PSIA, rather than through base rates and accepted the CPUC Staff’s recommendation to use deferred accounting to accommodate property tax increases. Hearings are expected to start in May 2013 and a decision is expected in the third quarter of 2013. Colorado 2013 Steam Rate Case —In December 2012, PSCo filed a request to increase Colorado retail steam rates by $1.6 million in 2013 with subsequent step increases of $0.9 million in 2014 and $2.3 million in 2015.The request is based on a 2013 forecast test year, a 10.5 percent ROE, a rate base of $21 million for steam and an equity ratio of 56 percent.Final rates are expected to be effective in the third quarter of 2013. Next steps in the procedural schedule are expected to be as follows: · Staff/Intervenor Direct Testimony – Aug. 7, 2013 · Rebuttal Testimony and Reverse Cross-Answer Testimony– Aug. 28, 2013 · Evidentiary Hearings – Sept. 23-27, 2013 · Post-Hearing Statement Position – Oct. 11, 2013 · Proposed Findings – prior to Dec. 31, 2013 2011 Electric Rate Case Earnings Test — On April 1, 2013, PSCo filed a tariff implementing the earnings sharing mechanism compliance with the settlement and CPUC decision for PSCo’s 2011 electric rate case.The earnings sharing mechanism is used to apply prospective electric rate adjustments for earnings in the prior year over PSCo’s authorized ROE threshold of 10 percent.Based on the filing, PSCo’s earnings did not exceed the established threshold.Any party disputing the calculation must file a notice with the CPUC identifying all issues by May 15, 2013. 10 Table of Contents Electric, Purchased Gas and Resource Adjustment Clauses Renewable Energy Credit (REC) Sharing — In May 2011, the CPUC determined that margin sharing on stand-alone REC transactions would be shared 20 percent to PSCo and 80 percent to customers beginning in 2011 and ultimately becoming 10 percent to PSCo and 90 percent to customers by 2014.The CPUC also approved a change to the treatment of hybrid REC trading margins (RECs that are bundled with energy) that allows the customers’ share of the margins to be netted against the renewable energy standard adjustment (RESA) regulatory asset balance. In March 2012, the CPUC approved an annual margin sharing on the first $20 million of margins on hybrid REC trades of 80 percent to the customers and 20 percent to PSCo.Margins in excess of the $20 million are to be shared 90 percent to the customers and 10 percent to PSCo.The CPUC authorized PSCo to return to customers unspent carbon offset funds by crediting the RESA regulatory asset balance.For the three months ended March 31, 2013 and 2012, PSCo credited the RESA regulatory asset balance $4.0 million and $28.7 million, respectively.The cumulative credit to the RESA regulatory asset balance was $86.8 million and $82.8 million at March 31, 2013 and Dec. 31, 2012, respectively.The credits include the customers’ share of REC trading margins and the customers’ share of carbon offset funds. This sharing mechanism will be effective through 2014 to provide the CPUC an opportunity to review the framework and evidence regarding actual deliveries. 6. Commitments and Contingencies Except to the extent noted below and in Note 5 to the consolidated financial statements in this Quarterly Report on Form 10-Q the circumstances set forth in Notes 11 and 12 to the consolidated financial statements included in PSCo’s Annual Report on Form 10-K for the year ended Dec. 31, 2012, appropriately represent, in all material respects, the current status of commitments and contingent liabilities, and are incorporated herein by reference.The following include commitments, contingencies and unresolved contingencies that are material to PSCo’s financial position. Purchased Power Agreements Under certain purchased power agreements, PSCo purchases power from independent power producing entities that own natural gas fueled power plants for which PSCo is required to reimburse natural gas fuel costs, or to participate in tolling arrangements under which PSCo procures the natural gas required to produce the energy that it purchases.These specific purchased power agreements create a variable interest in the associated independent power producing entity. PSCo had approximately 1,433 megawatts (MW) of capacity under long-term purchased power agreements as of March 31, 2013 and Dec. 31, 2012 with entities that have been determined to be variable interest entities.PSCo has concluded that these entities are not required to be consolidated in its consolidated financial statements because it does not have the power to direct the activities that most significantly impact the entities’ economic performance.These agreements have expiration dates through the year 2028. Environmental Contingencies Regional Haze Rules — In 2005, the U.S. Environmental Protection Agency (EPA) finalized amendments to its regional haze rules, known as best available retrofit technology (BART), which require the installation and operation of emission controls for industrial facilities emitting air pollutants that reduce visibility in certain national parks and wilderness areas.PSCo generating facilities are subject to BART requirements.Individual states were required to identify the facilities located in their states that will have to reduce sulfur dioxide, nitrogen oxide and particulate matter emissions under BART and then set emissions limits for those facilities. In 2011, the Colorado Air Quality Control Commission approved a BART state implementation plan (SIP) incorporating the Colorado CACJA emission reduction plan, which will satisfy regional haze requirements.The Colorado legislature enacted a statute approving the SIP, which was signed into law in 2011.Subsequently, the Colorado Mining Association (CMA) challenged the SIP in a Colorado District Court.In June 2012, the CMA’s appeal was dismissed.The CMA appealed this decision, which is now pending in the Colorado Court of Appeals. In September 2012, the EPA granted final approval of the SIP, including the CACJA emission reduction plan for PSCo, as satisfying BART requirements.The emission controls are expected to be installed between 2014 and 2017.Projected costs for emission controls at the Hayden and Pawnee plants are $340.9 million.PSCo expects the cost of any required capital investment will be recoverable from customers. 11 Table of Contents In March 2013, WildEarth Guardians petitioned the U.S. Court of Appeals for the 10th Circuit to review the EPA’s decision approving the SIP.WildEarth Guardians has stated that it will challenge the BART determination made for Comanche Units 1 and 2, which was a separate determination that was not part of the CACJA emission reduction plan.In comments before the EPA, WildEarth Guardians urged that current emission limitations be made more stringent, or that selective catalytic reduction be added to the units.PSCo has intervened in the case. In 2010, two environmental groups petitioned the U.S. Department of the Interior (DOI) to certify that 12 coal-fired boilers and one coal-fired cement kiln in Colorado are contributing to visibility problems in Rocky Mountain National Park.The following PSCo plants are named in the petition:Cherokee, Hayden, Pawnee and Valmont.The groups allege that the Colorado BART rule is inadequate to satisfy the Clean Air Act mandate of ensuring reasonable further progress towards restoring natural visibility conditions in the park.It is not known when the DOI will rule on the petition. Legal Contingencies PSCo is involved in various litigation matters that are being defended and handled in the ordinary course of business.The assessment of whether a loss is probable or is a reasonable possibility, and whether the loss or a range of loss is estimable, often involves a series of complex judgments about future events.Management maintains accruals for such losses that are probable of being incurred and subject to reasonable estimation.Management is sometimes unable to estimate an amount or range of a reasonably possible loss in certain situations, including but not limited to when (1) the damages sought are indeterminate, (2) the proceedings are in the early stages, or (3) the matters involve novel or unsettled legal theories.In such cases, there is considerable uncertainty regarding the timing or ultimate resolution of such matters, including a possible eventual loss.For current proceedings not specifically reported herein, management does not anticipate that the ultimate liabilities, if any, arising from such current proceedings would have a material effect on PSCo’s financial statements.Unless otherwise required by GAAP, legal fees are expensed as incurred. Environmental Litigation Native Village of Kivalina vs. Xcel Energy Inc. et al. — In February 2008, the City and Native Village of Kivalina, Alaska, filed a lawsuit in the U.S. District Court for the Northern District of California against Xcel Energy and 23 other utility, oil, gas and coal companies.Plaintiffs claim that defendants’ emission of carbon dioxide (CO2) and other greenhouse gases contribute to global warming, which is harming their village.Xcel Energy believes the claims asserted in this lawsuit are without merit and joined with other utility defendants in filing a motion to dismiss in June 2008.In October 2009, the U.S. District Court dismissed the lawsuit on constitutional grounds.In November 2009, plaintiffs filed a notice of appeal to the U.S. Court of Appeals for the Ninth Circuit (Ninth Circuit).In October 2012, the Ninth Circuit affirmed the U.S. District Court’s dismissal and subsequently rejected plaintiffs’ request for rehearing.Plaintiffs subsequently filed a petition for review with the United States Supreme Court. It is unknown whether the United States Supreme Court will grant this petition.The amount of damages claimed by plaintiffs is unknown, but likely includes the cost of relocating the Village of Kivalina.Plaintiffs’ alleged relocation is estimated to cost between $95 million to $400 million.Although Xcel Energy believes the likelihood of loss is remote based primarily on existing case law, it is not possible to estimate the amount or range of reasonably possible loss in the event of an adverse outcome of this matter.No accrual has been recorded for this matter. Comer vs. Xcel Energy Inc. et al. — In May 2011, less than a year after their initial lawsuit was dismissed, plaintiffs in this purported class action lawsuit filed a second lawsuit against more than 85 utility, oil, chemical and coal companies in the U.S. District Court in Mississippi.The complaint alleges defendants’ CO2 emissions intensified the strength of Hurricane Katrina and increased the damage plaintiffs purportedly sustained to their property.Plaintiffs base their claims on public and private nuisance, trespass and negligence.Among the defendants named in the complaint are Xcel Energy Inc., SPS, PSCo, NSP-Wisconsin and NSP-Minnesota.The amount of damages claimed by plaintiffs is unknown.The defendants believe this lawsuit is without merit and filed a motion to dismiss the lawsuit.In March 2012, the U.S. District Court granted this motion for dismissal.In April 2012, plaintiffs appealed this decision to the U.S. Court of Appeals for the Fifth Circuit.Oral arguments occurred in May 2013. It is uncertain when the Fifth Circuit will issue its decision.Although Xcel Energy believes the likelihood of loss is remote based primarily on existing case law, it is not possible to estimate the amount or range of reasonably possible loss in the event of an adverse outcome of this matter.No accrual has been recorded for this matter. 12 Table of Contents Employment, Tort and Commercial Litigation Pacific Northwest Federal Energy Regulatory Commission (FERC) Refund Proceeding — In July 2001, the FERC ordered a preliminary hearing to determine whether there were unjust and unreasonable charges for spot market bilateral sales in the Pacific Northwest for December 2000 through June 2001.PSCo supplied energy to the Pacific Northwest markets during this period and has been a participant in the hearings.In September 2001, the presiding Administrative Law Judge (ALJ) concluded that prices in the Pacific Northwest during the referenced period were the result of a number of factors, including the shortage of supply, excess demand, drought and increased natural gas prices.Under these circumstances, the ALJ concluded that the prices in the Pacific Northwest markets were not unreasonable or unjust and no refunds should be ordered.Subsequent to the ruling, the FERC has allowed the parties to request additional evidence.Parties have claimed that the total amount of transactions with PSCo subject to refund is $34 million.In June 2003, the FERC issued an order terminating the proceeding without ordering further proceedings.Certain purchasers filed appeals of the FERC’s orders in this proceeding with the Ninth Circuit. In an order issued in August 2007, the Ninth Circuit remanded the proceeding back to the FERC and indicated that the FERC should consider other rulings addressing overcharges in the California organized markets.The Ninth Circuit denied a petition for rehearing in April 2009, and the mandate was issued. The FERC has issued an order on remand establishing principles for the review proceeding in October 2011.In September 2012, the City of Seattle filed its direct case against PSCo and other Pacific Northwest sellers claiming refunds for the period January 2000 through June 2001.Seattle indicated that for the period June 2000 through June 2001 PSCo had sales to the City of Seattle of approximately $50 million.The City of Seattle did not identify specific instances of unlawful market activity by PSCo, but rather based its claim for refunds on market dysfunction in the Western markets.PSCo submitted its answering case in December 2012. On April 5, 2013, the FERC issued an order on rehearing of its remand order issued for the October 2011 review proceedings.The FERC confirmed that the City of Seattle would be able to attempt to obtain refunds back from January 2000, but reaffirmed the transaction-specific standard that the City of Seattle and other complainants would have to comply with to meet to obtain refunds.In addition, the FERC rejected the imposition of any market-wide remedies. Although the FERC order on rehearing established the period for which the City of Seattle could seek refunds as January 2000 through June 2001, it is unclear whether Seattle has a claim against PSCo prior to June 2000. Preliminary calculations of the City of Seattle’s claim for refunds from PSCo are approximately $28 million not including interest.PSCo has concluded that a loss is reasonably possible with respect to this matter; however, given the surrounding uncertainties, PSCo is currently unable to estimate the amount or range of reasonably possible loss in the event of an adverse outcome of this matter.In making this assessment, PSCo considered two factors.First, not withstanding PSCo’s view that the City of Seattle has failed to apply the standard that the FERC has established in this proceeding, and the recognition that this case raises a novel issue and the FERC’s standard will likely be challenged on appeal to the Ninth Circuit, the outcome of such an appeal cannot be predicted with any certainty.Second, PSCo would expect to make equitable arguments against refunds even if the City of Seattle were to establish that it was overcharged for transactions.If a loss were sustained, PSCo would attempt to recover those losses from other PRPs.No accrual has been recorded for this matter. 7. Borrowings and Other Financing Instruments Short-Term Borrowings Money Pool — Xcel Energy Inc. and its utility subsidiaries have established a money pool arrangement that allows for short-term investments in and borrowings between the utility subsidiaries.Xcel Energy Inc. may make investments in the utility subsidiaries at market-based interest rates; however, the money pool arrangement does not allow the utility subsidiaries to make investments in Xcel Energy Inc.Money pool borrowings for PSCo were as follows: (Amounts in Millions, Except Interest Rates) Three Months Ended March 31, 2013 Twelve Months Ended Dec. 31, 2012 Borrowing limit $ $ Amount outstandingat period end - - Average amount outstanding 1 Maximum amount outstanding 12 8 Weighted average interest rate, computed on a daily basis % % Weighted average interest rate at period end N/A N/A 13 Table of Contents Commercial Paper — PSCo meets its short-term liquidity requirements primarily through the issuance of commercial paper and borrowings under its credit facility.Commercial paper outstanding for PSCo was as follows: (Amounts in Millions, Except Interest Rates) Three Months Ended March 31, 2013 Twelve Months Ended Dec. 31, 2012 Borrowing limit $ $ Amount outstandingat period end - Average amount outstanding 8 Maximum amount outstanding Weighted average interest rate, computed on a daily basis % % Weighted average interest rate at period end N/A Letters of Credit — PSCo uses letters of credit, generally with terms of one-year, to provide financial guarantees for certain operating obligations.At both March 31, 2013 and Dec. 31, 2012, there were $4.0 million of letters of credit outstanding.The contract amounts of these letters of credit approximate their fair value and are subject to fees determined in the marketplace. Credit Facility — In order to use its commercial paper program to fulfill short-term funding needs, PSCo must have a revolving credit facility in place at least equal to the amount of its commercial paper borrowing limit and cannot issue commercial paper in an aggregate amount exceeding available capacity under this credit facility.The credit facility provides short-term financing in the form of notes payable to banks, letters of credit and back-up support for commercial paper borrowings. At March 31, 2013, PSCo had the following committed credit facility available (in millions of dollars): Credit Facility(a) Drawn (b) Available $ $ $ (a) Credit facility expires in July 2017. (b) Includes outstanding letters of credit. All credit facility bank borrowings, outstanding letters of credit and outstanding commercial paper reduce the available capacity under the credit facility.PSCo had no direct advances on the credit facility outstanding at March 31, 2013 and Dec. 31, 2012. Long-Term Borrowings In March 2013, PSCo issued $250 million of 2.50 percent first mortgage bonds due March 15, 2023, as well as $250 million of 3.95 percent first mortgage bonds due March 15, 2043. 8. Fair Value of Financial Assets and Liabilities Fair Value Measurements The accounting guidance for fair value measurements and disclosures provides a single definition of fair value and requires certain disclosures about assets and liabilities measured at fair value.A hierarchical framework for disclosing the observability of the inputs utilized in measuring assets and liabilities at fair value is established by this guidance.The three levels in the hierarchy are as follows: Level 1 — Quoted prices are available in active markets for identical assets or liabilities as of the reporting date.The types of assets and liabilities included in Level 1 are highly liquid and actively traded instruments with quoted prices. Level 2 — Pricing inputs are other than quoted prices in active markets, but are either directly or indirectly observable as of the reporting date.The types of assets and liabilities included in Level 2 are typically either comparable to actively traded securities or contracts, or priced with discounted cash flow or option pricing models using highly observable inputs. Level 3 — Significant inputs to pricing have little or no observability as of the reporting date.The types of assets and liabilities included in Level 3 are those valued with models requiring significant management judgment or estimation. Specific valuation methods include the following: Cash equivalents — The fair values of cash equivalents are generally based on cost plus accrued interest; money market funds are measured using quoted net asset values. 14 Table of Contents Commodity derivatives— The methods used to measure the fair value of commodity derivative forwards and options utilize forward prices and volatilities, as well as pricing adjustments for specific delivery locations, and are generally assigned a Level 2.When contractual settlements extend to periods beyond those readily observable on active exchanges or quoted by brokers, the significance of the use of less observable forecasts of long-term forward prices and volatilities on a valuation is evaluated, and may result in Level 3 classification. Derivative Instruments Fair Value Measurements PSCo enters into derivative instruments, including forward contracts, futures, swaps and options, for trading purposes and to manage risk in connection with changes in interest rates, utility commodity prices and vehicle fuel prices. Interest Rate Derivatives — PSCo enters into various instruments that effectively fix the interest payments on certain floating rate debt obligations or effectively fix the yield or price on a specified benchmark interest rate for an anticipated debt issuance for a specific period.These derivative instruments are generally designated as cash flow hedges for accounting purposes. At March 31, 2013, accumulated other comprehensive losses related to interest rate derivatives included $0.5 million of net gains expected to be reclassified into earnings during the next 12 months as the related hedged interest rate transactions impact earnings, including forecasted amounts for any unsettled hedges. Wholesale and Commodity Trading Risk — PSCo conducts various wholesale and commodity trading activities, including the purchase and sale of electric capacity, energy and energy-related instruments.PSCo’s risk management policy allows management to conduct these activities within guidelines and limitations as approved by its risk management committee, which is made up of management personnel not directly involved in the activities governed by this policy. Commodity Derivatives — PSCo enters into derivative instruments to manage variability of future cash flows from changes in commodity prices in its electric and natural gas operations, as well as for trading purposes.This could include the purchase or sale of energy or energy-related products, natural gas to generate electric energy, natural gas for resale, and vehicle fuel. At March 31, 2013, PSCo had various vehicle fuel contracts designated as cash flow hedges extending through December 2016.PSCo also enters into derivative instruments that mitigate commodity price risk on behalf of electric and natural gas customers but are not designated as qualifying hedging transactions.Changes in the fair value of non-trading commodity derivative instruments are recorded in other comprehensive income or deferred as a regulatory asset or liability.The classification as a regulatory asset or liability is based on commission approved regulatory recovery mechanisms.PSCo recorded immaterial amounts to income related to the ineffectiveness of cash flow hedges for the three months ended March 31, 2013 and 2012. At March 31, 2013, net gains related to commodity derivative cash flow hedges recorded as a component of accumulated other comprehensive losses included an immaterial amount of net gains expected to be reclassified into earnings during the next 12 months as the hedged transactions occur. Additionally, PSCo enters into commodity derivative instruments for trading purposes not directly related to commodity price risks associated with serving its electric and natural gas customers.Changes in the fair value of these commodity derivatives are recorded in electric operating revenues, net of amounts credited to customers under margin-sharing mechanisms. The following table details the gross notional amounts of commodity forwards and options at March 31, 2013 and Dec. 31, 2012: (Amounts in Thousands) (a)(b) March 31, 2013 Dec. 31, 2012 Megawatt hours (MWh) of electricity Million British thermal units (MMBtu) of natural gas 31 Gallons of vehicle fuel (a) Amounts are not reflective of net positions in the underlying commodities. (b) Notional amounts for options are included on a gross basis, but are weighted for the probability of exercise. 15 Table of Contents Consideration of Credit Risk and Concentrations — PSCo continuously monitors the creditworthiness of the counterparties to its interest rate derivatives and commodity derivative contracts prior to settlement, and assesses each counterparty’s ability to perform on the transactions set forth in the contracts.Given this assessment, as well as an assessment of the impact of PSCo’s own credit risk when determining the fair value of derivative liabilities, the impact of considering credit risk was immaterial to the fair value of unsettled commodity derivatives presented in the consolidated balance sheets. PSCo employs additional credit risk control mechanisms when appropriate, such as letters of credit, parental guarantees, standardized master netting agreements and termination provisions that allow for offsetting of positive and negative exposures.Credit exposure is monitored and, when necessary, the activity with a specific counterparty is limited until credit enhancement is provided. PSCo’s most significant concentrations of credit risk with particular entities or industries are contracts with counterparties to its wholesale, trading and non-trading commodity activities.At March 31, 2013, four of PSCo’s 10 most significant counterparties, comprising $28.6 million or 24 percent of this credit exposure at March 31, 2013, had investment grade credit ratings from Standard & Poor’s, Moody’s or Fitch Ratings.The remaining six significant counterparties, comprising $65.7 million or 56 percent of this credit exposure at March 31, 2013, were not rated by these agencies, but based on PSCo’s internal analysis, had credit quality consistent with investment grade.All 10 of these significant counterparties are municipal or cooperative electric entities, or other utilities. Financial Impact of Qualifying Cash Flow Hedges — The impact of qualifying interest rate and vehicle fuel cash flow hedges on PSCo’s accumulated other comprehensive loss, included as a component of common stockholder’s equity and in the consolidated statement of comprehensive income, is detailed in the following table: Three Months Ended March 31 (ThousandsofDollars) Accumulated other comprehensive loss related to cash flow hedges at Jan.1 $ ) $ ) After-tax net unrealized gains related to derivatives accounted for as hedges 7 After-tax net realized gains on derivative transactions reclassified into earnings ) ) Accumulated other comprehensive (loss) income related to cash flow hedges at March 31 $ ) $ The following tables detail the impact of derivative activity during the three months ended March 31, 2013 and 2012, on accumulated other comprehensive loss, regulatory assets and liabilities, and income: Three Months Ended March 31, 2013 Pre-Tax Fair Value Gains (Losses) Recognized During the Period in: Pre-Tax (Gains) Losses Reclassified into Income During the Period from: (ThousandsofDollars) Accumulated Other Comprehensive Loss Regulatory (Assets) and Liabilities Accumulated Other Comprehensive Loss Regulatory (Assets) and Liabilities Pre-Tax Gains Recognized During the Period in Income Derivatives designated as cash flow hedges Interest rate $
